           Case 1:20-cv-05828-KPF Document 56 Filed 01/04/21 Page 1 of 2




            R O B I N S ON B R O G L E I N W A N D G RE E N E G E N O V E S E & G L UCK P.C.
                                         875 THIRD AVENUE
                                   NEW YORK, NEW YORK 10022

                                              (212) 603-6300


                                            FAX (212) 956-2164



                                         December 31, 2020


                                                                                      Nicholas M. Menasché
                                                                                              212-603-6348
                                                                                    nmm@robinsonbrog.com
VIA ECF AND EMAIL



                                                                 MEMO ENDORSED
Hon. Katherine Polk Failla, U.S.D.J.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
e-mail: Failla_NYSDChambers@nysd.uscourts.gov


                 RE:    Harel FF, LP v. Amadeus 140 LLC, et al., Case No. 20-cv-05828 (KPF)

Dear Judge Failla:

        We represent defendants Amadeus 140 LLC (“Amadeus”) and Mr. Haroutiun Derderian
(together with Amadeus, “Defendants”) in the above-referenced litigation (the “Action”) and write
in further support of Defendants’ application for a stay of the Action pursuant to the State of New
York’s moratorium on both commercial and residential foreclosures. On December 28, 2020,
Governor Andrew M. Cuomo signed the COVID-19 Emergency Eviction and Foreclosure Prevent
Act (the “Act”). The Act prevents residential evictions, foreclosure proceedings, credit
discrimination, and negative credit reporting relating to the COVID-19 Pandemic. See Press
Release, Governor Cuomo Signs the COVID-19 Emergency Eviction and Foreclosure Prevention
Act of 2020, https://www.governor.ny.gov/news/governor-cuomo-signs-covid-19-emergency-
eviction-and-foreclosure-prevention-act-2020 (last visited Dec. 31, 2020).

        With respect to residential foreclosure proceedings, the Act places a moratorium on
pending proceedings for at least sixty days from the date of the Act, or to such later date that the
chief administrative judge of the State of New York shall determine is necessary to ensure that
courts are prepared to conduct proceedings in compliance with the Act and to give mortgagors an
opportunity to submit a hardship declaration pursuant to the Act. See COVID-19 Emergency
Eviction and Foreclosure Prevent Act of 2020, S.9114 / A.11181, 2020 Leg. Sess. (N.Y. 2020),



{01084225.DOCX;1 }
              Case 1:20-cv-05828-KPF Document 56 Filed 01/04/21 Page 2 of 2
   ROBINSON BROG LEI NWAND GREENE GENOVESE & GLUCK P.C.

   Hon. Katherine Polk     Failla (U.S.D.J.)
   December 31, 2020
   Page 2

   https://nyassembly.gov/leg/?default_fld=&leg_video=&bn=S09114&term=2019&Summary=Y
   &Actions=Y&Memo=Y&Text=Y. Homeowners and small landlords, like Mr. Derderian, 1 can
   file a hardship declaration with their mortgage lender, other foreclosing party, or the Court that
   would prevent a foreclosure. Given our upcoming oral argument on January 11, 2021, I believed
   it necessary to notify the Court of this development immediately.

           For the reasons we articulated in our application, we are certain Mr. Derderian will qualify
   for this relief. Obviously, Mr. Derderian has already submitted a detailed declaration in support
   of his application that explains his hardship, but we are also fully prepared in the coming days to
   submit one that conforms to the requirements of the Act (the form of the declaration is located in
   the text of the statutory language and Mr. Derderian qualifies under option A(1), (3), and (5)).

           Accordingly, for the reasons stated herein and in our previous submissions, Defendants
   respectfully request that this Court stay the Action pending the State of New York lifting the
   moratorium on commercial and residential foreclosures.

            Please feel free to contact me if the Court has any questions or concerns.

                                                Respectfully submitted,




                                                Nicholas M. Menasché

   cc:      All Counsel (via ECF and email)

The Court is in receipt of Defendants' above letter in further support
of their application for a stay of this action. Plaintiff is directed
to submit any response on or before January 7, 2021.

Dated:         January 4, 2021                                 SO ORDERED.
               New York, New York



                                                               HON. KATHERINE POLK FAILLA
                                                               UNITED STATES DISTRICT JUDGE
   1
              The Act requires that the “owner or mortgagor of such property is a natural person, regardless of how title
   is held, and owns ten or fewer dwelling units whether directly or indirectly.” (Emphasis added). Here, the mortgage
   is in the name of Amadeus, not Mr. Derderian, but for the reasons we already articulated in our application, we believe
   that the real party-in-interest is indeed Mr. Derderian, who, with his wife, holds 100% of the membership interest in
   Amadeus and has lived at the Property for the entirety of the time Amadeus has held the Mortgage. The Act is clearly
   designed to keep foreclosures like this from going forward.


   {01084225.DOCX;1 }
